Title: To Alexander Hamilton from Jeremiah Olney, 4 October 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, October 4, 1792. “I have been Honor’d with your favours of the 19th. and 24th. Ulto. in Reply to my Letters of the 8 & 13th Ulto.… I beg leave respectfully to answer, that as you have not been Sufficiently explicit with respect to a Refusal of Credit in Similar cases, I shall not think myself safe in doing it untill the Law is amended or I may Receive your further and particular instructions on this point.… If an action for damages should be commenced against me and it should be possible, that, upon Tryal I could not make it appear to the Satisfaction of the court that the Transfer was made with Intent to evade the law, Heavy damages might be Recovered, and I should Remain without Remedy.…”
